Citation Nr: 1511780	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  07-15 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether the reduction of the Veteran's evaluation for right knee strain from 20 percent to 10 percent, effective from September 1, 2008, was proper.

2.  Entitlement to an increased evaluation for right knee strain, rated as 20 percent disabling prior to September 1, 2008 and 10 percent disabling from September 1, 2008.

3.  Entitlement to an increased evaluation for left knee strain, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  

The June 2008 rating decision reduced the evaluation for service-connected right knee strain from 20 percent to 10 percent, effective September 1, 2008.  A statement received in August 2008 may reasonably be construed as a notice of disagreement with that determination.  A statement of the case (SOC) was issued in March 2010, and a timely substantive appeal was received in May 2010.  

The May 2009 rating decision denied entitlement to an evaluation in excess of 10 percent for right knee strain and denied entitlement to an evaluation in excess of 10 percent for left knee strain.  A notice of disagreement was received in June 2009, a SOC was issued in March 2010, and a timely substantive appeal was received in May 2010.

These matters were previously before the Board in August 2010 and February 2012 when they were remanded for additional development.  The matters have been returned to the Board for appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board observes that, in October 2011, the Veteran was scheduled to appear for a hearing before the Board with regard to the proper evaluations for his service-connected right and left knee disabilities, and that he failed to report for that hearing without good cause and without requesting that the hearing be rescheduled.  

In January 2014, the Veteran again requested a Travel Board hearing before the Board at a local VA office.  Although the request was submitted in a substantive appeal regarding the issue of whether the reduction of the Veteran's evaluation for right knee strain from 20 percent to 10 percent, effective from September 1, 2008, was proper, his statements on the substantive appeal pertain to the evaluations assigned to each knee.  Thus, the Board presumes that the Veteran's hearing request pertains to the current evaluations assigned to his service-connected right and left knee disabilities as well as the reduction of the evaluation assigned to his right knee disability in September 2008.

As the Veteran is entitled to a hearing before the Board with regard to the propriety of the reduction of his service-connected right knee disability rating, and because he may offer testimony that is relevant to the current evaluations assigned to his service-connected right and left knee disabilities, he should be scheduled for a hearing before the Board with regard to all issues currently in appellate status.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing, and notify him of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

